SENTENCIA
En el presente recurso nos corresponde dilucidar si prescribió la demanda incoada por un ex miembro de la Policía contra el Estado Libre Asociado de Puerto Rico por despido injustificado y por su negligencia al investigar, por tiempo indefinido, unas alegadas irregularidades cometi-das por él mientras dirigía una división de la uniformada. Por entender que algunos de los daños sufridos como con-secuencia de las actuaciones del Estado no han prescrito, confirmamos al Tribunal de Circuito de Apelaciones.
HH
En 1981 Ricardo Nazario Acosta (en adelante Nazario Acosta) fue nombrado director de la División de Drogas y Narcóticos de Ponce. Posteriormente, el Sr. Juan A. Gonzá-lez Hernández (en adelante agente González) fue asignado como agente encubierto a dicha División. Ese mismo año, Nazario Acosta, en el desempeño de sus funciones directi-vas, comenzó una investigación en contra del agente Gon-zález por alegadas irregularidades cometidas por éste.
Poco tiempo después de comenzada la investigación antes mencionada, el agente González alegó ser agredido por narcotraficantes, versión que luego alteró señalando a *801agentes de la División como los presuntos agresores como parte de una conspiración para matarlo. Dichas expresio-nes fueron publicadas en varios periódicos del país.(1)
Los reportajes publicados provocaron el inicio de una investigación en contra de Nazario Acosta y el traslado de éste, en 1984, al Negociado de Asunto Criminales en San Juan, relevándolo de su puesto como Director de la División. Inconforme con el traslado, Nazario Acosta soli-citó la reconsideración de la decisión, la cual fue denegada. Dicha determinación no fue apelada ante la Junta de Ape-laciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.). Consecuentemente, se le informó que su traslado era permanente.
En mayo de 1985 Nazario Acosta presentó su renuncia a la Policía por haber sido relevado de sus funciones y some-tido a una investigación administrativa. No obstante, como había una investigación pendiente, su renuncia no fue aceptada. En octubre de 1986, más de un año después de su renuncia, y en vista de que ésta nunca había sido acep-tada, Nazario Acosta solicitó el retiro de ésta y, consecuen-temente, su reingreso a la Policía. Esta petición no fue con-testada, a pesar de haberse solicitado en varias ocasiones una determinación sobre el particular. A petición de Naza-rio Acosta, en julio de 1989 la División de Nombramientos y Cambios de la Policía emitió una Certificación en la cual se indicó que la renuncia todavía no había sido aceptada “por tener una investigación pendiente en la Oficina de Asuntos Legales”. De hecho, la Policía nunca concluyó la investigación iniciada en contra de Nazario Acosta. Tam-poco se sometieron cargos en su contra ni se le contestaron sus requerimientos sobre el estado de ésta. La Policía sí solicitó una prórroga para poder concluir la investigación y *802someter cargos, la cual fue concedida por la Comisión de Investigación, Procesamiento y Apelación (en adelante C.I.P.A.). Dicha prórroga le extendió el término para con-cluir la susodicha investigación hasta el 21 de febrero de 1985.
En 1984 Nazario Acosta solicitó admisión a la Escuela de Derecho de la Pontificia Universidad Católica de Puerto Rico. Sin embargo, el 21 de noviembre de ese mismo año fue informado que su solicitud no podía ser considerada hasta tanto terminara dicha investigación. En mayo de 1985 éste solicitó una licencia para tener y poseer arma de fuego, a lo que la Policía presentó objeción debido a la in-vestigación mencionada. En consecuencia, dicha licencia fue denegada. En una segunda ocasión, cuando solicitó la licencia de portación de arma de fuego, fue el Departa-mento de Justicia el que objetó por el mismo fundamento. No obstante, Nazario Acosta impugnó estas determinacio-nes ante el Tribunal de Primera Instancia, logrando que ambas licencias fueran otorgadas.
En 1989, mientras todavía desconocía los resultados de la investigación y de la renuncia sometida, Nazario Acosta solicitó la liquidación de ahorros y dividendos de la Asocia-ción de Empleados del E.L.A., el importe del dinero corres-pondiente al Fondo de Retiro de los Empleados del Go-bierno y el correspondiente a las vacaciones acumuladas. Esta petición fue denegada por el fundamento de que aún estaba pendiente la susodicha investigación. Ese mismo año también solicitó una licencia de detective privado, la cual fue denegada por idéntico fundamento. Eventual-mente ésta fue concedida en febrero de 1993.
El 15 de diciembre de 1988 Nazario Acosta, su esposa y la sociedad de bienes gananciales(2) compuesta por ambos, *803demandaron al Estado Libre Asociado de Puerto Rico, en-tre otros,(3) por los daños sufridos como consecuencia de haber sido discriminado ilegalmente por razones políticas. Alegó además que la Policía fue negligente al mantener una investigación en su contra de forma indefinida, la cual tuvo como consecuencia la denegación de una serie de so-licitudes, y que el comportamiento de esta agencia fue con-trario al Reglamento de la Policía, la Ley de Personal, la Ley de Derechos Civiles federal y las Constituciones de Puerto Rico y de Estados Unidos. En la demanda sostuvo que la actuación negligente del Estado al mantener incon-clusa una investigación en su contra le ha ocasionado da-ños a su reputación y a su vida personal, además de sufri-mientos y angustias mentales. Alegó además que se le privó de su derecho a reingresar a la Policía y disfrutar de todos los derechos y beneficios marginales y económicos, acumulados luego de dieciséis años de servicio público. De igual forma, alegó que su esposa sufrió angustias y sufri-mientos al ver a su esposo desprovisto de su empleo y hu-millado ante su comunidad. Finalmente, expuso que la so-ciedad de gananciales sufrió daños por los sueldos dejados de percibir por Nazario Acosta a consecuencia del discri-men ilegal del cual fue objeto, el cual culminó con su salida de la Policía.
El E.L.A., por su parte, replicó que la acción estaba prescrita, razón por la cual solicitó la desestimación de la demanda. Luego de varios incidentes procesales, el Tribunal de Primera Instancia dictó sentencia a favor de Naza-rio Acosta por entender que éste había sido víctima de dis-crimen político que lo forzó a presentar su renuncia, lo que constituye un despido constructivo. Dicho foro ordenó el pago de una suma en concepto de daños, las sumas acumu-ladas por concepto de licencia de vacaciones y de enferme-*804dad, las aportaciones al Retiro, la mesada y el salario de-jado de percibir.
Por no estar de acuerdo con dicho dictamen, el E.L.A. acudió al Tribunal de Circuito de Apelaciones, quien revocó la sentencia apelada por entender que la acción por discri-men político estaba prescrita. De este modo revocó la con-cesión de daños por motivo de discrimen político, los sala-rios dejados de percibir y la mesada. También dejó sin efecto la concesión de daños causados como consecuencia de la negligencia por parte del Estado al no archivar la investigación en contra de Nazario Acosta. Sin embargo, le ordenó al E.L.A. el pago en concepto de licencia de vacacio-nes y enfermedad acumuladas, la devolución de las apor-taciones al Retiro y a las cuotas a la Asociación de Emplea-dos del E.L.A. Por último, devolvió el recurso al foro de instancia para que se determinaran aquellos daños sufri-dos por los demandantes, al amparo del Art. 1802 de Có-digo Civil, 31 L.P.R.A. see. 5141, que no habían prescritos y que fuesen producto de la investigación administrativa de la cual fue objeto Nazario Acosta.
Inconforme, Nazario Acosta acude ante nos para alegar que incidió el Tribunal de Circuito de Apelaciones al deter-minar que la acción por discrimen político y la acción por despido ilegal estaban prescritas y, consecuentemente, re-vocar la partida de daños concedida por el Tribunal de Pri-mera Instancia en concepto de mesada y salario dejado de percibir. Luego de expedir el auto solicitado y examinar las comparecencias de las partes, resolvemos.
I — í HH
En síntesis, la controversia del caso de autos se circuns-cribe a determinar si las acciones por discrimen por razo-nes políticas y despido ilegal están prescritas. Debemos examinar, además, si la reclamación de daños ocasionados *805por la negligencia del Estado al mantener inconclusa una investigación administrativa también está prescrita.
La prescripción es una institución de derecho sustan-tivo, regulada por el Código Civil, que constituye una forma de extinción de un derecho debido a la inercia en ejercerlo durante un término determinado. Santiago v. Ríos Alonso, 156 D.P.R. 181 (2002); Galib Frangle v. El Vocero de P.R., 138 D.P.R. 560 (1995). La prescripción cas-tiga la inercia en el ejercicio de los derechos y, a la vez, evita los litigios difíciles de adjudicar por la antigüedad de las reclamaciones, hecho que podría dejar a una de las par-tes en estado de indefensión. Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991); Cintrón v. E.L.A., 127 D.P.R. 582 (1990).
El Art. 1802 del Código Civil, supra, provee una causa de acción a favor de toda persona que sufra daño por la culpa o negligencia de otro. Por su parte, el Art. 1868 del Código Civil, 31 L.P.R.A. sec. 5298, dispone que las accio-nes para exigir responsabilidad por culpa o negligencia, al amparo del Art. 1802, supra, tienen un término prescrip-tivo de un año. El periodo prescriptivo de esta acción co-mienza a transcurrir desde el momento en que el agra-viado tiene conocimiento del daño sufrido y de quién es su autor, ya que es en este momento en que conoce los elemen-tos necesarios para poder ejercitar efectivamente su causa de acción. Cualquier disposición que exija a los demandan-tes instar su causa de acción antes de que éstos advengan en conocimiento de que tal acción les asiste, viola su debido proceso de ley. Alicea v. Córdova, 117 D.P.R. 676 (1986).
Cuando nos encontramos ante una reclamación de este tipo y debemos determinar si dicho término ha transcu-rrido, uno de los aspectos que debemos analizar es el tipo de daño ocasionado. El inicio del término prescriptivo con el cual cuenta el peijudicado para vindicar su derecho va-ría dependiendo de si ha sido víctima de un daño conti-*806nuado o si, por el contrario, ha sufrido daños sucesivos a consecuencia de la actuación del demandado.
Ya anteriormente habíamos definido los daños continua-dos como
"... aqu[e]llos producidos por uno o más actos culposos o negligentes imputables al actor, coetáneos o no, que resultan en consecuencias lesivas ininterrumpidas, sostenidas, durade-ras sin interrupción, unidas entre sí, las cuales al ser conoci-das hacen también que se conozcan —por ser previsible— el carácter continuado e ininterrumpido de sus efectos, convir-tiéndose, en ese momento, en un daño cierto compuesto por elementos de un daño actual (aquel que ya ha acaecido), y de daño futuro previsible y por tanto cierto.” (Énfasis suplido.) Santiago v. Ríos Alonso, supra, pág. 190, citando a H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. II, Cap. X, pág 648.
En otras palabras, son aquellos daños producidos por uno o más actos imputables al actor en donde el daño posterior, acaecido como consecuencia del acto culposo o negli-gente, es previsible, por lo que constituye una sola causa de acción. Es, por lo tanto, determinante para poder clasificar los daños como continuados que los daños futuros sean previsibles.
Lo determinante para establecer el inicio del término prescriptivo, en los daños continuados, es el momento en que comienza la producción del daño. Es a partir de este momento cuando comienza a transcurrir el término de un año que tiene el perjudicado para hacer valer su derecho, suponiendo, claro está, que éste tiene conocimiento, desde entonces, de quién es la persona responsable de éstos. Esto debido a que lo característico de los daños continuados es que sean previsibles. Al ser previsibles, se entiende que el término prescriptivo comienza a transcurrir cuando el per-judicado conoce, por primera vez, el daño y el responsable de éste y que dicho daño
... comprende todas sus consecuencias como posibles sean de prever. Es decir, que la inseguridad sobre el volumen y la *807cuantía de los daños no excluyen el comienzo de la prescrip-ción .... Brau del Toro, op. cit., pág 648, citando a J. Santos Briz, La responsabilidad civil: derecho sustantivo y derecho procesal, 2da ed., Madrid, Ed. Montecorvo, 1977, pág. 836. Véase, además, J. Santos Briz, La responsabilidad civil: dere-cho sustantivo y derecho procesal, 7ma ed., Madrid, Ed. Mon-tecorvo, 1993, T. 2, pág. 1187.
En síntesis, en los daños continuados, precisamente por ser de carácter previsible, el daño cierto incluye todos aquellos daños futuros que se puedan prever. Debido a su previsibilidad, el carácter continuado e ininterrumpido de sus efectos se convierte en daño cierto que incluye el daño acaecido y el daño futuro previsible. Por ser dichos daños futuros previsibles, ciertos y conocidos, el término prescrip-tivo para instar la acción para su resarcimiento comienza a transcurrir desde que el agraviado tuvo conocimiento del primer daño cierto y puede predecir la ocurrencia de los daños subsiguientes. Brau del Toro, op. cit., pág. 643.
En otras palabras, en el caso de los daños continuados, el daño original se conoce en un momento dado y desde ese momento se pueden prever consecuencias lesivas que con-tinuarán ocurriendo en el futuro de forma incesante y sos-tenida a causa de la actuación del demandado. Dicha pre-visibilidad convierte a dichas consecuencias en un daño cierto coetáneo, o en una ampliación del daño original. Brau del Toro, op. cit, pág. 647. Y es debido a que dichos daños son previsibles que podemos considerarlos, junto al daño acaecido, en daños ciertos, razón por la cual el tér-mino prescriptivo puede comenzar a transcurrir.
De otro modo, tendríamos la situación donde en casos de daños continuados mientras persista el daño el perjudi-cado puede retrasar el inicio de la acción y cobrar retroac-tivamente por daños ocurridos años y quién sabe si déca-das atrás. Dicho resultado sería contrario al propósito de los términos precriptivos que precisamente castigan la inercia en el ejercicio de los derechos, y evitan que el poder público proteja por tiempo indefinido los derechos no recia-*808mados por su. titular. Culebra Enterprises Corp. v. E.L.A., supra. Como es sabido, los estatutos prescriptivos fomen-tan la estabilidad jurídica y la seguridad en el tráfico jurídico. Éstos promueven la justicia al evitar la resucita-ción de causas viejas y las consecuencias inevitables por el paso del tiempo. Culebra Enterprises Corp. v. E.L.A., supra.
Por otro lado, los daños sucesivos son
... “una secuencia de reconocimientos de consecuencias lesi-vas por parte del peijudicado, las que se producen y manifies-tan periódicamente, o aun continuamente, pero que se van co-nociendo en momentos distintos entre los que media un lapso de tiempo finito, sin que en momento alguno sean previsibles los daños subsiguientes, ni sea posible descubrirlos empleando diligencia razonable.” (Enfasis suplido.) Santiago v. Ríos Alonso, supra, pág. 191, citando a Brau del Toro, op. cit., pág. 643.
Es decir, son aquellos daños que se repiten sin que sea necesario que éstos sean iguales en magnitud y cuya suce-sión no es previsible. Por no ser previsibles, a diferencia de los daños continuados, no podemos incluir como daño cierto el daño acaecido ni todos los posibles daños futuros que podrían acaecer. Consecuentemente, en vez de que el daño acaecido y los daños futuros formen una sola causa de acción con un sólo término prescriptivo que comienza a transcurrir tan pronto se tiene conocimiento del daño acae-cido, cada daño constituye una causa de acción distinta, con un término prescriptivo distinto, que comienza a trans-currir a partir del reconocimiento del peijudicado de cada daño individual y el autor de éstos. En síntesis, en el caso de los daños sucesivos, debido a que cada daño constituye una causa de acción independiente por no ser previsible, cada una de éstas tiene un término prescriptivo indepen-diente cuyo inicio depende del momento en que el peijudi-cado sufrió cada uno de los daños.
Como es sabido, cuando la ley no especifica un término prescriptivo para una acción civil, debe utilizarse el tér-*809mino de una acción análoga. Siguiendo este principio del derecho, nuestra jurisprudencia ha establecido que el tér-mino prescriptivo aplicable a las acciones civiles en daños y perjuicios que surgen al amparo de la Ley de Derechos Civiles, 1 L.P.R.A. secs. 13-18, es de un (1) año. Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740, 742 (1981).
Entre las distintas acciones que están amparadas por esta ley se encuentra aquella donde una persona es discri-minada ilegalmente por parte del Estado. Por lo tanto, la causa de acción que surge como consecuencia de un acto de discrimen ilegal tiene un término prescriptivo de un (1) año. Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988). En tales casos, el término prescriptivo co-mienza a transcurrir a partir de la notificación de la acción arbitraria o ilegal. Este término aplica cuando un em-pleado público es objeto de una acción discriminatoria, ar-bitraria e ilegal, la cual podría ser, pero no se limita a, un despido, incluso un traslado o una reclasificación entre otros. Cintrón v. E.L. A., supra.
En aquellas ocasiones en las cuales el discrimen oca-sione un despido ilegal, el término prescriptivo comienza a transcurrir a partir del momento en que el empleado es notificado de la cesantía. Delgado Rodríguez v. Nazario de Ferrer, supra. Ello es así debido a que es a partir de este momento que el agraviado adviene en conocimiento de los daños que le ocasionó la actuación arbitraria. Ríos Quiñones v. Adm. Servs. Agrícolas, 140 D.P.R. 868, 872 (1996). De igual forma ocurre cuando estamos ante un traslado. En este caso, el término comienza a transcurrir desde el momento en que se le notifica al perjudicado que la deci-sión que decreta el traslado es final. Dicho término no queda interrumpido por un recurso de revisión ante J.A.S.A.P., debido a que el perjudicado tiene conocimiento del daño desde que se le notifica el traslado. Cintrón v. E.L.A., supra; Delgado Rodríguez v. Nazario de Ferrer, supra.
*810El término es igualmente aplicable a una causa de ac-ción por despido constructivo. Existe un despido construc-tivo cuando un empleado se ve forzado a presentar su re-nuncia debido a las condiciones de trabajo onerosas impuestas por el patrono. En otras palabras, estamos ante un despido constructivo cuando los actos voluntarios e in-justificados de un patrono tienen el propósito de obligar a un empleado a dejar su cargo por ser ésta la única alterna-tiva razonable que le queda al empleado. S.L.G. Hernández-Beltrán v. TOLIC, 151 D.P.R. 754 (2000); Vélez de Reilova v. R. Palmer Bros. Inc., 94 D.P.R. 175, 178 (1967). En los casos de despido constructivo, el empleado tiene cono-cimiento del daño al momento de notificar su renuncia por lo que es a partir de ese momento, y no desde que ésta es efectiva que comienza a transcurrir el término prescriptivo.
A la luz de esta normativa, pasemos a discutir la situa-ción que tenemos ante nos.
f — I 1 — I
La causa de acción por los daños ocasionados por actua-ciones discriminatorias por motivos políticos, por las actua-ciones negligentes o por despido ilegal tienen un término prescriptivo de un año, el cual comienza a transcurrir a partir del momento en que el perjudicado adviene en cono-cimiento del daño y de quién es el responsable de éste. No está en controversia si Nazario Acosta fue discriminado por razones políticas. Lo que nos corresponde resolver es si dicha acción está prescrita.
Según señaláramos, el término prescriptivo de la acción de daños por discrimen político comenzó a transcurrir desde el momento en que Nazario Acosta advino en cono-cimiento del daño ocasionado por la actuación arbitraria del Estado. En el caso de autos, el término prescriptivo comenzó a transcurrir desde el momento en que el Estado *811ejecutó la acción arbitraria en contra de Nazario Acosta, a saber, el traslado del cual éste fue objeto. El traslado se notificó el 16 de noviembre de 1984. El 26 de noviembre Nazario Acosta solicitó reconsideración, la cual fue dene-gada el 15 de abril de 1985.(4)
Como mencionáramos anteriormente, el término para acudir ante el foro judicial comienza a transcurrir a partir del momento en que el agraviado por la actuación discri-minatoria es notificado de ésta. En el caso de autos, el tér-mino comenzó a transcurrir el 16 de noviembre de 1984. En este momento, la determinación del traslado fue final y es desde esta fecha, cuando Nazario Acosta adviene en co-nocimiento del daño causado, que comenzó a contar el tér-mino prescriptivo de un año para la acción de discrimen ilegal. Al momento en que se insta la demanda, el 15 de diciembre de 1988, ya habían pasado sobre cuatro años desde que Nazario Acosta advino en conocimiento de la ac-tuación discriminatoria y del daño ocasionado por ésta, por lo que nos es forzoso concluir que la acción está prescrita.
Por otro lado, Nazario Acosta alega que fue víctima de actuaciones discriminatorias que lo obligaron a renunciar configurándose, de esta forma, un despido constructivo y una causa de acción por despido ilegal. Si en efecto le asiste dicha causa de acción y para determinar si ésta está prescrita, debemos analizar el momento en que Nazario Acosta tuvo conocimiento del daño sufrido. Desde ese mo-mento comenzó a transcurrir el término prescriptivo de un año para esta causa de acción.
Nazario Acosta presentó su renuncia el 13 de mayo de 1985, la cual hizo efectiva el 31 de mayo de ese mismo año. Independientemente de que ésta fuese efectiva el 31 de mayo o del hecho de que nunca fue aceptada, la realidad *812sigue siendo la misma. Nazario Acosta, al momento de pre-sentar su renuncia, conocía del daño causado en virtud de la actuación discriminatoria por parte del Estado y estaba en posición de ejercer su causa de acción. Nazario Acosta advino en conocimiento del daño sufrido y de la causa de éste el día en que notificó su renuncia. Debido a ello, el término prescriptivo comenzó a transcurrir el 13 de mayo de 1985. La demanda se presentó tres años y siete meses después de haberse notificado la renuncia, o si se quiere, desde el despido constructivo. Esta causa de acción por despido ilegal también está prescrita.
Sin embargo, la causa de acción en virtud de la actua-ción negligente y discriminatoria por parte del Estado al mantener inconclusa la investigación administrativa en contra de Nazario Acosta, en violación del Reglamento de la Policía,(5) y los daños ocasionados por esta negligencia, no están del todo prescritos. Esto debido a que la negligen-cia por parte del Estado es la causa de daños sucesivos cuyos términos prescriptivos comienzan a transcurrir en momentos distintos.
Esta investigación, la cual debió concluir en 1985 cuando se expiró la prórroga concedida por la C.I.P.A.,(6) fue la causa de una serie de daños, los cuales no hubiesen podido ser previstos por el más diligente de los hombres prudentes y razonables. Esto implica que los daños causa-dos por la susodicha investigación constituyen una serie de *813daños sucesivos con términos prescriptivos independientes.
La investigación comenzó en noviembre de 1984, se mantuvo abierta indefinidamente luego de transcurrida la prórroga dada por la C.I.P.A., la cual venció el 21 de fe-brero de 1985. Hasta este momento el Estado estaba en pleno derecho de investigar a uno de sus empleados. Una vez pasa el término dispuesto para concluir la investiga-ción y la subsiguiente presentación de cargos, el Estado tenía dos opciones: o presentaba cargos para que de esta forma el empleado tuviese la oportunidad de ser oído ga-rantizándole su debido proceso de ley o, por el contrario, daba por terminada la investigación. El Estado fue negli-gente al no actuar en una de las dos formas antes descritas. Es entonces a partir de este momento, el 21 de febrero de 1985, que comienza la negligencia por parte del Estado al mantener la investigación abierta, sin justifica-ción alguna y de forma contraria a derecho. Su negligencia desencadenó una serie de eventos que le causaron daños a Nazario Acosta que, por la imprevisibilidad de éstos, cons-tituyen daños sucesivos, por lo que tienen términos pres-criptivos distintos y, consecuentemente, deben ser analiza-dos individualmente.
Bajo este razonamiento, es forzoso concluir que todas aquellas circunstancias en las cuales la investigación ad-ministrativa tuvo efecto negativo para el demandante pero que sucedieron durante el término en que la Policía tenía abierta la investigación, legítimamente no le proveen una causa de acción al demandante ya que, en esos momentos, el tener la investigación abierta no constituía una actua-ción negligente por parte del Estado. Entre éstas se en-cuentran la denegatoria enviada por la Escuela de Derecho el 21 de noviembre de 1984.
Por otro lado, tenemos aquellas situaciones en las cua-les la investigación administrativa tuvo efectos negativos para el demandante, y ya en ese momento constituía negli-*814gencia del Estado mantener la investigación abierta, pues habían transcurrido los términos para la presentación de cargos o, en su defecto, la clausura de la investigación. Cada uno de estos daños constituye una causa de acción diferente, con un término prescriptivo distinto.
En primer lugar, nos encontramos ante la denegación de licencia de tener y poseer arma de fuego. Esta licencia fue denegada el 5 de abril de 1986. Es en esa fecha que Naza-rio Acosta se entera de la denegatoria, el daño sufrido y que la causa de éste fue la investigación que la Policía mantenía inconclusa. Por consiguiente, es en este mo-mento en que comenzó a transcurrir el término prescriptivo. Al momento de instar la acción el 15 de diciembre de 1988, habían pasado dos años y ocho meses, desde el inicio del término. Nos es forzoso concluir que la acción en daños como consecuencia de la denegatoria de la licencia de tener y poseer un arma de fuego está prescrita. De igual forma, está prescrita la acción en daños a conse-cuencia de la denegatoria de la licencia de portación de armas.
En cambio la denegación de la Licencia de Detective Privado fue notificada el 23 de abril de 1992. Evidente-mente, la causa de acción por los daños ocasionados por esta denegatoria no está prescrita. Aunque la licencia fue eventualmente concedida, el Tribunal de Primera Instan-cia debe determinar los daños sufridos a consecuencia de la denegatoria, la cual, al igual que las anteriores, se funda-mentó en la investigación que pendía en contra de Nazario Acosta.
Nazario Acosta tiene también una causa de acción a su favor, la cual no está prescrita, por los daños ocasionados por la denegatoria notificada el 28 de septiembre de 1989 de su solicitud para liquidar los ahorros y dividendos de la Asociación de Empleados del E.L.A., el importe del Fondo de Retiro, y el correspondiente a las vacaciones acumuladas. Por años la Policía le impidió a las agencias *815encargadas de administrar estos fondos que se los reembolsaran. La conducta de la Policía de mantener la investigación eternamente abierta impidió que se le devol-vieran unos fondos a los que tenía derecho, y se le pagaran las vacaciones que tenía acumuladas. No fue hasta el día del juicio, en 1996, que los demandados aceptaron compen-sar la cantidad adeudada en cuanto a esta solicitud. El Tribunal de Primera Instancia deberá determinar los da-ños ocasionados por la actuación negligente del Estado que provocó la dilación de este pago.
En el caso de autos, la Policía, al mantener la investi-gación inconclusa y divulgar constantemente que existía un proceso de investigación administrativa en contra de Nazario Acosta, interfirió con distintos aspectos de su vida. La actuación negligente del Estado al mantener la investi-gación en contra de Nazario Acosta inconclusa, le ocasionó daños a su reputación y a su vida personal, además de sufrimientos y angustias mentales. Se le ha privado, ade-más, de su derecho a reingresar a la Policía y disfrutar de todos los beneficios marginales y económicos acompañados a sus privilegios y derechos acumulados luego de dieciséis años de servicio. De igual forma, su esposa sufrió angus-tias y sufrimientos como consecuencias de la situación en-frentada por Nazario Acosta. Todo por una investigación en contra de éste que la Policía mantuvo discriminada e injus-tificadamente inconclusa por más de doce años.
Debido a que los daños ocasionados por la actuación ne-gligente del Estado son daños sucesivos, por lo que consti-tuyen causas de acción independientes cuyos términos prescriptivos inician en distintos momentos, no todas las causas de acción presentadas por el demandante están prescritas. En vista de ello, se devuelve el caso al Tribunal de Primera Instancia para que haga una determinación sobre la cuantía correspondiente a aquellos daños, sufri-mientos y angustias mentales que sufrieron los demandan-tes como consecuencia de la actuación del Estado al man-*816tener abierta, de forma discriminatoria e ilegal, una investigación en contra de Nazario Acosta. A saber, aque-llos causados por la denegatoria de la licencia de detective, por impedir su reingreso a la Policía, y por la negativa por parte del Estado a liquidar los ahorros y dividendos de la Asociación Empleados E.L.A., el importe del Fondo de Re-tiro y el pago de las vacaciones acumuladas. En fin, todos aquellos daños ocasionados por la actuación negligente del Estado al mantener la investigación abierta y que no estu-viesen prescritos, es decir, que hubieran ocurrido a partir del 15 de diciembre de 1987, un año antes de la interposi-ción de la demanda. El Tribunal de Primera Instancia de-berá hacer esa determinación y, en caso de que sea necesa-rio, señalar una vista para oír la prueba y argumentación de las partes.
Por lo antes expuesto, se confirma el dictamen apelativo y se devuelve el recurso al Tribunal de Primera Instancia para que resuelva según lo aquí dispuesto.
Así lo pronunció y manda el Tribunal y certifica la Se-cretaria del Tribunal Supremo. El Juez Asociado Señor Co-rrada Del Río emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Rivera Pérez. El Juez Asociado Señor Rebollo López no interviene. El Juez Asociado Señor Fuster Berlingeri no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —

 El Vocero de Puerto Rico publicó noticias sobre las imputaciones hechas a Nazario Acosta en sus ediciones de 16, 17, 19, 21 de noviembre de 1984, de 6 de diciembre de 1984, de 28 de febrero de 1987 y de 2 de octubre de 1987. El Mundo publicó una noticia sobre estos hechos el 17 de noviembre de 1984. El Nuevo Día publicó noticias relacionadas con los mismos hechos el 21 y 22 de noviembre de 1984.


 Los codemandantes Ricardo Nazario Acosta e Irene Pomales Franco estuvie-ron casados desde el 22 de noviembre de 1985 hasta el 28 de marzo de 1989. El 26 de mayo de 1990 Ricardo Nazario Acosta se casó con Lilliam J. Hernández Meléndez y, a estos efectos, la demanda fue enmendada para incluir a la señora Hernández y a la sociedad de gananciales Nazario Acosta-Hernández Meléndez.


 Incluyeron a las tres personas que habían ocupado el puesto de Superinten-dente de la Policía hasta la fecha de la presentación de la demanda tanto en su carácter personal como oficial. También se demandó al agente Juan A. González Hernández de quien los demandantes posteriormente desistieron sin perjuicio.


 Debemos señalar que según nuestro ordenamiento la moción de reconsidera-ción en el foro administrativo tiene que ser resuelta en el término de 15 días luego de ser presentada y que de no emitir una determinación se entenderá que dicho recurso fue rechazado de plano. Por lo tanto, la determinación del 15 de abril de 1986, en la cual se denegó la reconsideración, fue emitida sin jurisdicción.


 Véase Reglamento de la Policía de Puerto Rico, 25 R.P.R. sec 1602(C)(2)(c). Dicha disposición exige que la investigación sea realizada dentro de un tiempo razonable.


 Debemos señalar que no sólo se mantuvo abierta la investigación luego de haber concluido el término otorgado por la C.I.P.A. para presentar cargos o, en su defecto, desistir de ésta, sino que desde mayo de 1985 la Policía tuvo conocimiento de que el agente González había sido diagnosticado con esquizofrenia por el Pondo de Seguro del Estado. Este conocimiento, sin más, era razón suficiente para desistir de una investigación que se había iniciado como consecuencia de las imputaciones he-chas por el agente y publicadas en los medios. Ello debido a que dichas imputaciones son un reflejo de delirios de persecución, uno de los síntomas más conocidos de la condición diagnosticada.